      Case 2:12-cv-00601-ROS Document 3918 Filed 06/30/21 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                          DEFENDANTS’ MONTHLY
                                           Plaintiffs,    STATUS REPORT REGARDING
14                 v.                                    MENTAL HEALTH ENCOUNTERS
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19          Pursuant to the Court’s February 24, 2021 Order requiring Defendants to submit a
20   monthly report regarding “the percentage of mental health encounters sampled that fell
21   short of the minimum durations established by the Court, and of those encounters, the
22   percentage that were nonetheless counted as compliant with the Stipulation,” (Dkt. 3861 at
23   13, 16), Defendants provide the following data:
24          In April 2021, 6,771 charts were reviewed for all ten complexes. Of those, 2,346
25   (approximately 35%) met the minimum time requirements of 10 or 30 minutes. 4,324 did
26   not. Of those that did not, 1,174 (approximately 27%) were counted compliant because the
27
28
      Case 2:12-cv-00601-ROS Document 3918 Filed 06/30/21 Page 2 of 3



 1   inmate refused treatment, or refused to continue treatment, and a properly documented
 2   refusal form was in the inmate’s record.
 3
           DATED this 30th day of June, 2021.
 4
                                                STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 5
 6
                                                By /s/Daniel P. Struck
 7                                                 Daniel P. Struck
                                                   Rachel Love
 8                                                 Timothy J. Bojanowski
                                                   Nicholas D. Acedo
 9                                                 3100 West Ray Road, Suite 300
                                                   Chandler, Arizona 85226
10
                                                   Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
      Case 2:12-cv-00601-ROS Document 3918 Filed 06/30/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on June 30, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@aclu.org
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  3
